Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed March 31st, 2021, with respect to the rejection of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn. 
Specifically, Examiner agrees with Applicant’s argument that the seal formed by Jensen et al. is between the vortex generators and the surface of the blade, rather than between the mounting panel and the surface as claimed. Examiner further agrees with Applicant that similar to Jensen et al., “Neumann et al. is teaching a vacuum adherence process to secure a vortex generator to the wind turbine blade, rather than a mounting panel”. Applicant’s conclusion that “neither Jensen et al. nor Neumann et al. teach or suggest a) forming a seal on a surface of a mounting panel, where b) the seal defines a cavity, and c) applying negative pressure to this cavity” is therefore persuasive. The prior art of record also fails to provide any motivation for forming a seal on the mounting panel rather than the vortex generator itself. The rejection of Claim 1 under 35 U.S.C. is therefore withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Tanya Harkins on April 16th, 2021.
The application has been amended as follows:
IN THE CLAIMS:
	This application is in condition for allowance except for the presence of Claims 14-15 directed to groups non-elected. Claims 14-15 have therefore been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799